Per Curiam,
This record discloses no error, of which appellant has any just reason to complain. On the contrary he appears to have been considerately and leniently dealt with by the learned auditor and the court below. His mismanagement of the trust — using his ward’s funds in his own business, and so mingling the same with his own that it was impossible to trace investments, etc. — ■ was such as to require the surcharges of interest, etc., and would also have justified the rejection of his entire claim for commissions ; but, as to that, “ the appellee does not complain,” and hence the question is not properly before us.
There is nothing in either of the specifications of error that requires special notice. The questions involved were sufficiently considered by the court below.
Decree affirmed on the opinion of the learned president of the 45th judicial district, who specially presided at the hearing, and appeal dismissed at appellant’s costs.